Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the same alignment order" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (PGPUB 2018/0261180 A1) in view of Kang et al (PGPUB 2017/0162093 A1).
	As to claim 1, Zhou (Fig. 11) teaches, an electro-optical device (display panel), comprising:
a plurality of data lines (data lines D1, D2) including m data lines grouped together (i.e. six data lines shown in Fig. 11), m being an integer equal to or greater than 2 (Fig. 11, ¶ 27);
a data signal line (first and second polarity signal terminals S1 and S2) configured to output a data signal (polarity signal) 
m positive logic selection signal lines (i.e. CK11, CK12, CK13) supplied with a positive logic selection signal (¶ 49);
m negative logic selection signal lines (i.e. CK21, CK22, CK23) supplied with a negative logic selection signal paired with the positive logic selection signal (¶ 49); and
(first and second switches K11 and K12, and other corresponding pairs in each of K1 and K2) including an input end (i.e. lower terminal as shown in Fig. 11) coupled to the data signal line and an output end (i.e. upper terminal as shown in Fig. 11) coupled to any of the m data lines, a conduction state (i.e. when transistor turns on, input and output ends conduct in the transistor) between the input end and the output end being defined based on the positive logic selection signal and the negative logic selection signal (i.e. CK11-CK23 are the control signal for the switches K1 and K2)(¶ 49), wherein
the transmission gate includes at least two first conductive-type transistors (i.e. K11 and K21 that are N-type transistors) including a gate electrode (Fig. 11) supplied with the positive logic selection signal and a second conductive-type transistor (i.e. K12 and K22 that are P-type transistors) including a gate electrode supplied with the negative logic selection signal (¶ 49, Fig. 11), and
when an alignment direction of the plurality of data lines is a first direction (i.e. horizontal direction in Fig. 11), and an extension direction of the plurality of data lines is a second direction (i.e. vertical direction in Fig. 12), the first conductive-type transistor and the second conductive-type transistor are each arranged along the second direction, and the second conductive-type transistor is arranged between the two first conductive-type transistors when viewed in the first direction (Fig. 11: i.e. each of N-type transistor and P-type transistor alternately in horizontal direction).
Zhou does not specifically teach a data signal line configured to output a data signal in accordance with a gray scale of a pixel correspondingly to the m data lines.
Kang(Fig. 2, 7) teaches, a data signal line (data lead-in line TL1-3) configured to output a data signal (test voltage Tdata1-3 or data voltage) in accordance with a gray scale of a pixel correspondingly to the m data lines (¶ 24, 42: i.e. gray level with brightness is represented to signal applied to DL)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Kang’s display circuits into Zhou’s display, so as to provide a display device with circular display with reduced bezel area (¶ 9).

	As to claim 2, Zhou (Fig. 11) teaches, wherein the transmission gate is provided with a plurality of the second conductive-type transistors, and
the first conductive-type transistors and the second conductive-type transistors are alternately arranged when viewed in the first direction (Fig. 11: i.e. each of N-type transistor and P-type transistor alternately in horizontal direction).

As to claim 3, Zhou (Fig. 11) teaches, the transmission gate is provided with the same number of the first conductive-type transistors and the second conductive- type transistors (Fig. 11: i.e. each N-type transistor is P-type transistor to keep the number of each type of transistors the same).

	As to claim 6, Zhou (Fig. 11) teaches, the first conductive-type transistors and the second conductive-type transistors are arranged at the same position in the first direction when viewed in the second direction (Fig. 11: i.e. each of N-type and P-type transistors mirror each other respect to vertical data line D. In other word, they have the same positions in vertical direction).

As to claim 7, Zhou (Fig. 11) teaches, each of the m positive logic selection signal lines and the m negative logic selection signal lines includes a main line part (i.e. horizontal part of CK11-CK23 signal lines as shown in Fig. 11) extending in the first direction and a branch line part (i.e. vertical parts of CK11-CK23 signal lines that connect to each gate electrode of each K switch as shown in Fig. 211) extending in the second direction from the main line part and being electrically coupled to the transmission gate, (Fig. 11)  and
each of the branch line parts of the m positive logic selection signal lines and the branch line parts of the m negative logic selection signal lines, which extends in the second direction, is bent in a midway portion (i.e. each of vertical signal line extends horizontally from the gate electrode then bends to extend vertically as shown in Fig. 11) in the second direction such that the positive logic selection signal lines and the negative logic selection signal lines do not intersect with each other (Fig. 11).

As to claim 8, Zhou (Fig. 11) teaches, each of the m positive logic selection signal lines and the m negative logic selection signal lines includes a main line part (i.e. horizontal part of CK11-CK23 signal line as shown in Fig. 11) extending in the first direction and a branch line (i.e. vertical parts of CK11-CK23 signal lines that connect to each gate electrode of each K switch as shown in Fig. 11) part (Fig. 11).
Kang (Fig. 6) teaches, at least one of the branch line part of each of the m positive logic selection signal lines and the branch line part of each of the m negative logic selection signal lines includes a projection portion (i.e. contact hole to join horizontal land vertical portion of the EN1-EnL1 as shown in Fig. 6) projecting at a midway portion in the second direction and overlapping the data line in plan view (Fig. 6).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Kang’s display circuits into Zhou’s display, so as to provide a display device with circular display with reduced bezel area (¶ 9).

	As to claim 9, Zhou (Fig. 11) teaches, the transmission gate and a transmission gate (i.e. K1 and K2 as shown in Fig. 11) adjacent to the transmission gate in the first direction have the same alignment order of the first conductive-type transistors and the second conductive-type transistors in the second direction (Fig. 11: i.e. each of N-type and P-type transistor pair have the same vertical alignment order of the switches. Each and every transistor in Fig. 11 is shown to have the same alignment order of K11/K12 or K21/K22 being at same vertical level as shown in Fig. 11).
	
As to claim 11, Zhou teaches the electro-optical device according to claim 2, wherein but does not teach different gate areas.
Kang (Fig. 6) teaches, at least one of the plurality of first conductive-type transistors and the plurality of second conductive-type transistors include transistors having different gate electrode areas (i.e. areas of gate electrodes GE1, GE2, GE3, GE4, GE5 and GE6 are all different as shown in Fig. 6).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Kang’s display circuits into Zhou’s display, so as to provide a display device with circular display with reduced bezel area (¶ 9).

As to claim 13, Zhou (Fig. 11) teaches, an electronic apparatus (display panel)(¶ 27), comprising: the electro-optical device according to claim 1.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou and Kang as applied to claim 1 above, and further in view of Fujikawa (PGPUB 2017/0186390 A1)
As to claim 4, Zhou and Kang teach the electro-optical device of claim 1, but does not specifically teach the first conductive-type transistors and the second conductive-type transistors are arranged at positions deviated from each other in the first direction when viewed in the second direction.
Fujikawa (Fig. 4) teache, the first conductive-type transistors and the second conductive-type transistors are arranged at positions deviated from each other in the first direction when viewed in the second direction (Fig. 4: i.e. transistor 152 and 151 are slightly offset vertical as shown in Fig. 4).
(¶ 69).

As to claim 5, Zhou (Fig. 11) teaches, each of the m positive logic selection signal lines and the m negative logic selection signal lines includes a main line part (i.e. horizontal part of CK11-CK23 signal lines as shown in Fig. 11) extending in the first direction and a branch line part (i.e. vertical parts of CK11-CK23 signal lines that connect to each gate electrode of each K switch as shown in Fig. 11) extending in the second direction from the main line part and being electrically coupled to the transmission gate, (Fig. 11)  and
the branch line part of each of the m positive logic selection signal lines and the branch line part of each of the m negative logic selection signal lines extend in the second direction in parallel to each other (Fig. 11: i.e. each vertical portions are arranged vertically).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou and Kang as applied to claim 1 above, and further in view of Park et al (PGPUB 2017/0018237 A1).

As to claim 10, Zhou teaches, electro-optical device of claim 8, but does not specifically teach opposite alignment order.
Park (Fig. 6) teaches, wherein the transmission gate and a transmission gate adjacent to the transmission gate in the first direction have opposite alignment orders of the first conductive-type transistors and the second conductive-type transistors in the second direction (Fig. 6: i.e. Park teaches two pairs of switches with opposite order. Namely, DSW1 and DSW3 have top row first and bottom row second order. DSW2 and DS4 have bottom row first and top row second order as shown in Fig. 6).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Park’s switching part into Zhou’s display as modified with the teaching of Kang, so as to improve display quality (¶ 6).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant’s claim 12 recites, “at least one of the plurality of first conductive-type transistors and the plurality of second conductive-type transistors include transistors among which a transistor provided at a position farther, in the second direction, from the main line part has a smaller gate electrode area than a transistor provided at a position closer, in the second direction, to the main line part”. Examiner conducted search to find 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/SANGHYUK PARK/Primary Examiner, Art Unit 2691